Citation Nr: 0300269	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  00-21 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1954 to May 
1958.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 1999 by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).   In the decision, the RO denied service 
connection for bilateral hearing loss.  The Board remanded 
the claim for additional development in July 2001.  The 
requested development has since been completed, and the 
case is now before the Board for further appellate review.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on 
appeal has been obtained, and the VA has satisfied the 
duty to notify the veteran of the law and regulations 
applicable to the claim, the evidence necessary to 
substantiate the claim, and what evidence was to be 
provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.

2.  Bilateral hearing loss was not present during service, 
was not manifest within a year after service, and did not 
develop as a result of exposure to noise during service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated 
by service, and may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, 
the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001)).  VA has now 
promulgated regulations implementing the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The Act is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Hence, it 
applies in the instant case.  The VCAA eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duty to assist 
claimants in the development of their claims and to notify 
them. 

The Board finds that the VA's duties under the VCAA and 
implementing regulations are fulfilled.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The communications provided the 
appellant with an explanation of what evidence was to be 
provided by the appellant and what evidence the VA would 
attempt to obtain on his behalf.  See generally Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Discussions in the 
rating decisions, the statement of the case (SOC), the 
supplemental statements of the case (SSOCs), and letters 
sent to the veteran informed him of the information and 
evidence needed to substantiate his claim, what evidence 
was of record, and complied with the VA's notification 
requirements.  A letter from the RO dated in August 2001 
specifically addressed the effects of the VCAA on the 
veteran's claim for service connection for hearing loss.  
The RO also supplied the veteran with the applicable 
regulations in the SOC and SSOCs. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  The veteran has had a hearing.  All relevant 
evidence identified by the veteran was obtained and 
considered.  The claims file contains the veteran's 
service medical records.  Post-service treatment records 
have also been obtained.  The veteran was afforded an 
examination, and the examination report includes an 
opinion as to the etiology of his current hearing loss.  
The Board has noted that the veteran has stated that he 
believes that the examiner was biased against him.  
However, the Board finds no basis for concluding that the 
examination and the opinion are not adequate.  The 
examiner reviewed the veteran's claims file, obtained a 
history from the veteran, and gave rational reasons for 
his opinion.  The mere fact that the opinion given by the 
examiner weighs against the claim is not enough to show 
that the examination was not adequate.  For the foregoing 
reasons, the Board concludes that all reasonable efforts 
were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  The Board is unaware of 
any additional relevant evidence which exists but has not 
been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  In 
the circumstances of this case, another remand to have the 
RO take additional action under the new Act and 
implementing regulations would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has 
satisfied its obligation to notify and assist the veteran 
in this case.  Further development and further expending 
of the VA's resources is not warranted.  Taking these 
factors into consideration, there is no prejudice to the 
veteran in proceeding to consider the claim on the merits.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Law and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131.  If a chronic disease such 
as an organic neurological disorder is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been 
incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may only be granted if the claimed 
hearing loss is of sufficient severity to be considered a 
disability for VA purposes.  Specifically, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

III.  Background Information and Analysis

The veteran contends that the RO made a mistake by denying 
his claim for service connection for hearing loss.  During 
a personal hearing held at the RO in March 2001, the 
veteran testified that he had hearing loss which he 
believed was related to noise exposure during service.  He 
stated that he worked as a radar operator in service, and 
had to wear headphones.  He stated that hearing loss was 
noted upon separation from service.  He also testified 
that his job after separation from service did not involve 
significant exposure to noise.

The Board notes, however, that the veteran's service 
medical treatment records do not contain any references to 
any significant hearing loss.  The medical evidence which 
is of record includes the report of a medical examination 
conducted in May 1958 for the purpose of the veteran's 
separation from service.  The report shows that his 
hearing as measured by the whispered voice test was normal 
at 15/15, and that on audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



250
500
1000
2000
3000
RIGHT
5
10
15
10
-
LEFT
10
5
5
5
-

The earliest evidence of any significant hearing loss is 
from many years after separation from service.  The report 
of an audiological evaluation conducted by the VA in May 
1997 for treatment purposes (not for rating purposes) 
which reflects that pure tone thresholds, in decibels, 
were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
40
50
50
LEFT
5
5
50
55
55

Speech audiometry revealed speech recognition ability of 
96 percent in the right ear and of 100 percent in the left 
ear.  The Board notes that these relatively recent 
findings demonstrate the presence of a hearing loss 
disability within the meaning of 38 C.F.R. § 3.385.  

Also of record is a letter dated in September 2000 from 
one of the veteran's treating physicians at a VA facility 
which contains the following comments:

[The veteran] has evidence of 
sensorineural hearing loss.  He desires 
evaluation for Comp & Pen screening.  
He reports that he was exposed to noise 
while in the military.

In order to determine whether the veteran's current 
hearing loss developed as a result of the reported noise 
exposure during service, the Board remanded the claim to 
have the veteran undergo another audiology examination for 
the purpose of obtaining a medical opinion regarding the 
etiology of his hearing loss.  The report of an audiology 
examination conducted by the VA in August 2001 shows that 
the examiner noted that the veteran had been released from 
active duty in 1958, and was appealing a decision 
regarding service connection for bilateral hearing loss 
which the veteran felt was caused by noise exposure while 
he was on active duty.  He indicated that he had really 
noted that hearing loss over the past ten years and that 
it had gotten progressively worse over that period of 
time.  He denied any noise exposure subsequent to active 
service.  

The VA examiner noted that an audiogram done by the VA on 
the day of the examination revealed a bilateral 
predominately high frequency sensorineural hearing loss.  
Speech reception threshold and discrimination scores were 
normal.  

The VA examiner reported that he carefully reviewed the 
veteran's claims file.  He stated that at the time of the 
veteran's enlistment on August 26, 1954, his hearing was 
recorded as normal.  At the time of his release from 
active duty, he was examined on May 1, 1958.  At that 
time, Rudmose automatic audiometry was done.  His 
thresholds were all recorded as completely normal.  There 
was no evidence whatsoever of hearing loss at that time.  
The examiner further noted that in 1997 an audiogram was 
done which showed a predominately high frequency 
sensorineural hearing loss that was comparable to the 
audiometric test done on the day of the VA examination.

The VA examiner concluded that:

Regarding the etiology of the hearing loss, in my 
opinion, the hearing loss that this veteran 
currently has is age related (presbycusis) [and] 
there is no evidence whatsoever to indicate that 
this veteran incurred any hearing loss at all 
while he was on active duty.  This would be 
verified by the audiogram recorded on his DD-Form 
88 at the time of separation from service.  There 
is no valid reason whatsoever why this veteran 
should be service connected for hearing loss.  

In summary, the evidence shows that defective hearing was 
not present during service, was not manifest within a year 
after service, and did not develop as a result of exposure 
to noise during service.  The only medical opinion which 
is of record weighs against his claim.  Accordingly, the 
Board concludes that bilateral hearing loss was not 
incurred in or aggravated by service, and may not be 
presumed to have been incurred in service.



ORDER

Service connection for bilateral hearing loss is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

